DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29, 31-36, and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, “from a distance” is unclear and not fully understood, in that it is unclear where the distance is intended to be measured from in the context of the claim language.  This issue also exist in claims 22 and 31.  In claim 17, for example, perhaps this can be addressed by changing “a user from a distance” to something to the effect of –a user located at a distance from the sensor—, for clarity.
Claims 24, 31, and 42 are unclear and not fully understood.  Claim 31 is worded in a way that it appears that two different type of methods are being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 25-30, 39, and 40, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibsies, US Patent Application Publication 2014/0267739A1.  As in claim 22, a method comprising retrofitting an existing door operator assembly to thereby provide a retrofitted door operator assembly (see [0021]), wherein the existing door operator assembly comprises a latch and inherently lacks a user-sensing device, and wherein the retrofitting comprises installing a sensor (see [0020]) to the existing door operator assembly; and inherently placing the sensor in communication with a latch actuator; and operating the retrofitted door operator assembly, wherein the operating comprises sensing, with the sensor, a user located a distance from the sensor; in response to the sensing, transmitting an actuating signal to the latch actuator; and in response to the actuating signal, operating the latch actuator to transition the latch from a latched state to an unlatched state (see [0020] – [0021]).  As in claim 25, transitioning the latch from the latched state to the unlatched state before the user exerts a force on either the exit device or a door to which the exit device is mounted.  As in claim 26, the exit device is mounted to a door, and wherein transitioning the latch from the latched state to the unlatched state reduces a force required to open the door.  As in claim 27, operating the latch actuator includes transitioning the latch from the latched state to the unlatched state before the user reaches the exit device.  As in claim 28, the sensing the user .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ibsies.
Regarding claim 38, Ibsies does not teach the push pad being movable to operate the latch, as claimed.  However, the examiner serves Official Notice that the use of movable push pad door latching/locking exit devices is very old and well known in the art of door latching and locking devices, for the purpose of providing alternative means of operating a door lock or latch, such in the case for panic exit doors and the like.  It would have been obvious for one having ordinary skill in the art to have modify the device of Ibsies in this way, for the purpose of providing .  

Allowable Subject Matter
Claims 31-36, 41, and 41, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 24, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
Applicant argues that the 112 rejection of record with respect to “from a distance” should be withdrawn, asserting that this claim language is clear.  However the examiner is of the position that such language is not sufficiently definite to avoid a clarity issue.  The examiner has suggested some language in the above 112 rejection to help address this issue.  

Applicant argues that a relatively moveable push pad is not provided by the applied art.  The examiner has modified the rejection to address this issue, citing Official Notice of the common nature of moveable push pad devices in exit door arrangements.  Note that several claims cite the limitation push pad but do not 
Applicant argues that the retrofitting feature of several of the claims is not provided by the applied art.  However, the examiner has applied a new reference, induced by the applicant’s claim amendments, of Ibsies 2014/0267739A1, which clearly teaches the retrofitting of a sensor operated latch assembly to an existing door lock assembly, as outlined in the above rejection. Note that the term retrofitting is quite broad and there is nothing in the claims that would prevent the application of Ibsies in addressing such a claim limitation as presently claimed.   
Regarding claim 29, applicant argues that the applied art does not teach a power door operator that is operated to reduce the force required to open the door.  The examiner disagrees.  First, it should be noted that the claims include absolutely no particular limitations defining how and in what way such a broad function is produced.  Thus, giving the claim there broadest reasonable interpretation compared to the applied art, it is the examiner position that, at least broadly, such a function is inherently produced by the applied art, since the operation of the actuation means to move the door would also by default reduce the force required to open the door by a user, such as when a user is moving the door along with the actuation of the unlock/unlatching function. There is not sufficient structural language in the claim to overcome the rejection of the applied art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675